WATKINS, Judge.
Defendant, Tracy Kent, was charged by bill of information with armed robbery in violation of LSA-R.S. 14:64. He pled not guilty, was tried by a twelve person jury and found guilty as charged. The trial court sentenced him to be confined with the Department of Corrections at hard labor for fifteen years without benefit of probation, parole or suspension of sentence.
On December 1, 1980, the Delchamps Food Store in Mandeville was robbed at gunpoint by two black men. They approached the assistant manager and ordered him to open the safe. Several days later, through a photographic lineup, the assistant manager was able to identify defendant as well as another man who was involved in the robbery.
In his sole assignment of error, defendant requested that we review the record for errors patent on its face. We have thoroughly reviewed the record and find none.
As we have noted in State v. Griffin, 442 So.2d 698, (La.App. 1st Cir.1983), the Louisiana Supreme Court, in State v. Raymo, 419 So.2d 858 (La.1982), indicated that although the assignments of error do not so dictate, all transcripts of evidence in criminal proceedings must be reviewed on the appellate level to determine whether or not there exists sufficient evidence to support a conviction. We have thoroughly reviewed the transcript of the trial and find that sufficient evidence was introduced at trial to establish all elements of the offense and to justify the return by the jury of a verdict of guilty as charged.
The conviction and sentence are affirmed.
AFFIRMED.